Exhibit 10.1





SECOND RENEWAL AGREEMENT


THIS SECOND RENEWAL AGREEMENT (this “Second Renewal Agreement”) is made and
effective as of this 4th day of March, 2015 (the “Effective Date”), by and
between THE FRESH MARKET, INC., a Delaware corporation, with its corporate
office located at 628 Green Valley Road, Suite 500, Greensboro, North Carolina
27408 (referred to herein along with its successors and assigns as “TFM”) and
BURRIS LOGISTICS, a Delaware corporation, with its corporate office located at
501 S.E. 5th Street, Milford, Delaware 19963 (referred to herein along with its
authorized assigns as “Burris”).


WHEREAS, TFM and Burris are parties to that certain Supply and Service Agreement
dated as of January 26, 2007 (the “Original Agreement”), as amended by that
certain Renewal Agreement dated as of October 28, 2011 (the “Renewal
Agreement”), and as further amended by that Letter Agreement dated as of May 4,
2012 (the “Letter Agreement”, and together with the Original Agreement and the
Renewal Agreement, collectively as amended, the “Amended Agreement”); and


WHEREAS, TFM and Burris desire to renew the Amended Agreement and amend certain
terms thereof as provided herein and to otherwise ratify and confirm all the
terms, conditions and covenants as set forth therein.


NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and conditions set out herein, the parties agree as follows:


1.    Section 1 of the Amended Agreement is hereby deleted and replaced in its
entirety with the following:


“Term. The term of the Amended Agreement shall be renewed and extended as
follows: (i) for the GA Facility, through and until August 5, 2017; and (ii) for
the Northeast Facility, through and until February 3, 2018. The parties shall
mutually agree in a separate writing as to any further renewals of the Amended
Agreement.”


2.    Section 10 of the Amended Agreement is deleted and replaced in its
entirety with the following:




“10.
Indemnification.



a.
Burris shall defend, indemnify and hold harmless TFM, its shareholders, parents,
subsidiaries and affiliated companies as well as TFM’s and TFM’s parents’,
subsidiaries’, and affiliated companies’ shareholders, officers, directors,
partners, employees and agents (the “Indemnified Parties”) from and against any
and all claims, damages, liabilities, losses, judgments, fines, penalties,
demands, actions, proceedings, lawsuits, fees, costs, and expenses (including
attorneys’ fees and expenses) suffered by any such Indemnified Parties as a
result of Burris’ breach of its covenants and/or warranties and representations
under this Agreement. In the event that Burris or its agents, employees or
subcontractors enter premises occupied or under the control of TFM or any other
Indemnified Parties in the performance of Burris’ obligations under this
Agreement, Burris will defend, indemnify and hold such Indemnified Parties
harmless from and against any and all claims, damages, liabilities, losses,
judgments, fines, penalties, demands, actions, proceedings, lawsuits, fees,
costs, and expenses


1
[***] Certain confidential information contained in this document, marked by
bracketed asterisks, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------



(including attorneys’ fees and expenses) suffered by any such Indemnified
Parties on account of loss, cost or damages to property or injury to any person
(including death) arising out of, as a result of or in connection with (i) acts
or omissions of Burris or its agents, employees or subcontractors in the
performance of the services under this Agreement, or (ii) the negligence, gross
negligence or willful misconduct of Burris, its employees, agents or
subcontractors as determined, in the case of subclause (ii), by a final
arbitration decision rendered under Section 15 hereof. Provided, however, that
with respect to subpart (i), if the claim (a) is made by TFM or its agents,
subcontractors or employees and Burris contends that such claim was not the
result of an act or omission of Burris or its agents, employees or
subcontractors or (b) is made by any person, regardless of whether such person
is an agent, subcontractor or employee of TFM, and Burris contends that such
claim was in fact the result of an act or omission of TFM or its agents,
employees or subcontractors, TFM may assume the defense of such claim and
Burris’s obligation to indemnify and hold harmless shall not apply until a
final, non-appealable judicial order or a final arbitration decision rendered
under Section 15 hereof, as applicable, determining that such claim was the
result of an act or omission of Burris or its agents, employees or
subcontractors and, following such order or decision is rendered, Burris shall
indemnify and hold such Indemnifiied Parties, including TFM, harmless from such
claim, damages, liabilities, losses, judgments, fines, penalties, demands,
actions, proceedings, lawsuits, fees, costs, and expenses (including attorneys’
fees and expenses, including the fees and expenses related to the determination
of Burris’ act or omission) suffered by any such Indemnified Parties on account
of loss, cost or damages to property or injury to any person (including death),
including those incurred, suffered or arising prior to and after such order or
decision is rendered. Burris’ compliance with Section 11 of this Agreement does
not relieve it from liability under this Section 10.
b.
Without limiting the parties’ other rights and remedies, in the event purchasers
of Products from TFM claim such Products are defective and it is determined by a
final, non-appealable judicial order (i) that such Products are indeed defective
and (ii) that such defect(s) arose solely through the negligent, willful or
intentional act(s) or omission(s) of either party hereto, such responsible party
shall indemnify and hold the other party harmless from any damages (including,
without limitation, reasonable attorneys’ fees) such other party incurred as a
result of such negligent, willful or intentional act(s) or omission(s).”



3.    Section 11 of the Amended Agreement is hereby deleted and replaced in its
entirety with the following:


“11.
Insurance. Burris shall carry, at Burris’ sole cost and expense, the following
types of insurance with an insurance company or companies qualified to transact
business in the states in which services and the Products are provided to TFM:



a.
Commercial general liability insurance with “Occurrence Form” products coverage
on all services, equipment or Products provided to TFM, stipulating limits of
liability of not less than [***] for each occurrence with a general aggregate of
not less than [***], and naming TFM as an additional insured under said policy
with the limits and coverages specified; provided, however, in no event shall
the policy required in this Section 11(a) need to include or otherwise respond
to any damages or other liability, or defense thereto, arising from any defect
or fault with the Products themselves sold to TFM after the


2
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

--------------------------------------------------------------------------------



Effective Date, or name TFM as an additional insured after the Effective Date
with respect thereto, unless it is determined by a final, non-appealable
judicial order (i) that such Products are indeed defective and (ii) that such
defect(s) arose solely through the negligent, willful or intentional act(s) or
omission(s) of Burris or Burris’ employees, agents, subcontractors
representatives or anyone directly or indirectly employed by them, in which case
TFM shall be deemed an additional insured.
b.
Worker’s compensation insurance for statutory limits as required by applicable
law (including Employer’s Liability Insurance in an amount of not less than
[***] per accident for bodily injury and [***] per employee/aggregate for
disease) covering all persons employed by Burris in connection with the
performance of the delivery of the Products and/or any other services provided
herein by such persons to TFM on property under the control of TFM;

c.
Business auto liability insurance (including owned, leased, and non-owned
vehicles) for all vehicles of Burris, or vehicles used by Burris in connection
with the performance of the delivery of the Products and/or any other services
provided herein, that enter upon property under the control of TFM stipulating
limits of liability of not less than [***] combined single limit for bodily
injury, personal injury (no fault-if required by law), and property damage; and

d.
Excess liability coverage applying on a “following form” basis in excess of the
commercial general liability, employer’s liability, and business auto liability
policies referenced above, with limits of not less than [***] when combined with
the underlying coverages, and naming TFM as an additional insured under said
policy.  This policy shall be endorsed to be primary and non-contributory,
rather than excess, with respect to its additional insured status.



Upon commencement of this Agreement, a certificate of each type of insurance
coverage listed above providing at least thirty (30) days’ notice to TFM prior
to cancellation or termination shall be furnished to TFM. Such insurance must be
issued by a company having a Best rating of at least A- by Best’s Insurance
Reports or the then prevailing insurance rating bureau. Burris shall provide TFM
with copies of the certificates of such coverage upon renewal and upon request
from time to time.”


4.    Section 26 of the Amended Agreement, as added by the Renewal Agreement, is
hereby amended by renumbering the existing provision thereof after the heading
as subsection (a) and adding a new subsection (b) thereto as set forth below:


“(b)    Burris and TFM agree to use commercially reasonable efforts to collect
vendor packets from each vendor of Products, including new vendors. In
connection therewith, within fifteen days of the date of the Second Renewal
Agreement, each of Burris and TFM shall designate


(i)
an administrative or paraprofessional staff member (and a back-up thereto) who
shall serve as the principal liaison with his or her counterpart at Burris or
TFM, as the case may be, in administering the vendor packet collection process,
identifying internal resources to assist in the vendor packet collection
process, negotiating the vendor packets with vendors and developing reports to
Burris and TFM management; and


3
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

--------------------------------------------------------------------------------



(ii)
a member of management (and a back-up thereto) who shall serve as the reporting
official for purposes of monitoring the vendor packet collection process.



Within thirty days of the date of the Second Renewal Agreement, Burris and TFM
shall compile a list of vendors of Products and indicate which vendors have
vendor packets and which vendors do not. Burris and TFM, initially acting
through the administrative or paraprofessional staff member as designated above,
shall mutually agree on a process and timeline for pursuing vendor packets from
any current vendor who has not delivered one to Burris and TFM and for pursuing
vendor packets from any proposed new vendor. On a monthly basis, the member of
management of each of Burris and TFM as designated above shall receive a report
of progress made on securing vendor packets, shall discuss the progress made and
efforts needed and shall cooperate in developing strategies and allocating
resources necessary to secure such vendor packet from each vendor of Products.”


5.    Section 27 shall be added to the Amended Agreement and include the
following:


“Product Ownership Upon Expiration/Termination. Upon the expiration or
termination of the Amended Agreement (including the expiration of the term for
the GA Facility), TFM agrees to acquire those Products [***]. In addition to and
notwithstanding the foregoing, TFM shall purchase from Burris any Products that
[***]. TFM shall pay Burris [***]. Reasonably prior to and in anticipation of
the expiration date the parties shall begin communicating and cooperating
regarding Burris’ inventory levels and Burris’ continued acquisition of Products
in attempt to limit to the extent reasonably practical the amount of Products
TFM must purchase from Burris pursuant to this paragraph, taking into account
that Burris will be fully performing its obligations under the Second Renewal
Agreement up to and until the expiration date. Notwithstanding the provisions of
the Amended Agreement, [***] shall be applicable for [***].”


6.    Section 28 shall be added to the Amended Agreement and include the
following:


“Administrative Exit Fee. In the event the parties do not continue to conduct
meaningful business following the end of the term of this Agreement as extended
by the Second Renewal Agreement, TFM agrees to pay Burris an administrative exit
fee of [***] in cash no later than [***].”


7.    Exhibit B-1 to the Amended Agreement entitled “Product Case Upcharge
Table” shall be deleted in its entirety and replaced with the Exhibit B-1
attached hereto.


8.    In light of the termination of the use of the GA Facility on or about
August 5, 2017, [***] shall not be applicable for [***].


9.    The parties agree that [***] shall be applicable for [***] and TFM shall
not [***] to Burris for [***].


10.    Except as expressly set forth herein, all other terms and conditions of
the Amended Agreement shall continue in full force and effect and shall be
binding upon and inure to the benefit of the

4
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

--------------------------------------------------------------------------------



parties hereto, their heirs, successors and assigns, and the Amended Agreement
is hereby ratified, reaffirmed and confirmed by the parties as herein amended.


11.    This Second Renewal Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


12.    This Second Renewal Agreement may be executed in any number of
counterparts, and by facsimile, pdf or other electronic signature, each of which
shall for all purposes be deemed to be an original, and all of which are
identical and accepted hereby.


[SIGNATURES APPEAR ON FOLLOWING PAGE]







5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Second Renewal Agreement to be
executed by their duly authorized officers or representatives, all as of the
Effective Date.


THE FRESH MARKET, INC.

                
BURRIS LOGISTICS

    


By:
/s/ Marc Jones
 
 
Name:
Marc Jones
 
 
Title:
SVP, Chief Merchandising & Supply Chain Officer

        
By:
/s/ Donnan R. Burris
 
 
Name:
Donnan R. Burris
 
 
Title:
CEO














6

--------------------------------------------------------------------------------




EXHIBIT B-1


PRODUCT CASE UPCHARGE TABLE




For purposes of the Second Renewal Agreement, the following volume/case upcharge
amounts shall be used in calculating TFM’s Case Upcharge for shipments following
the Effective Date; provided that the Cost per Case used in calculating TFM’s
Case Upcharge in effect immediately prior to the cessation of shipping from the
GA Facility (August 5, 2017, unless extended) shall continue to be the Cost per
Case for shipments from the Northeast Facility for the remainder of the term and
in no event shall the Cost per Case increase as a result of the termination of
the GA Facility.






Total Volume Shipped (Measured in Semi-Annual [26 Week] Periods)


Cost per Case from
GA Facility


Cost per Case from Northeast Facility(1)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



    
(1) 
The Cost per Case from the Northeast Facility following the expiration of the
term of the GA Facility shall continue to be the Cost per Case as in effect
immediately prior to the expiration of the term of the GA Facility.




7
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.